Exhibit 10.4

2013 and 2014 Executive Officer Compensation Arrangements

The compensation for the executive officers of Cerus Corporation regarding
annual base salaries and target bonus percentages were as follows:

 

Name

   2013
Annual Base
Salary (1)      2013
Targeted Bonus
(as a % of 2012
Annual Base
Salary)     2014
Annual Base
Salary (1)      2014
Targeted Bonus
(as a % of 2013
Annual Base
Salary)  

William M. Greenman

President and Chief Executive Officer

   $ 500,000         60 %    $ 525,000         60 % 

Laurence M. Corash, M.D.

Senior Vice President, Chief Scientific Officer

   $ 399,866         40 %    $ 407,863         40 % 

Carol Moore

Senior Vice President, Regulatory Affairs, Quality and Clinical

   $ 316,891         40 %    $ 326,398         40 % 

Chrystal N. Menard

Chief Legal Officer

   $ 280,000         35 %    $ 301,000         40 % 

Kevin D. Green

Vice President, Finance and Chief Financial Officer(2)

   $ 279,607         35 %    $ 313,160         40 % 

Caspar Högeboom(3)

President, Cerus Europe B.V.

   $ 301,961         40 %    $ 325,980         40 % 

 

(1) Annual base salary was effective March 1, 2013.

 

(2) Mr. Green’s title changed from Vice President, Finance and Chief Accounting
Officer to Vice President and Chief Financial Officer effective February 28,
2013.

 

(3) Mr. Högeboom’s 2013 annual base salary of €230,153 has been converted from
Euros to United States dollar by applying an average exchange rate of €1 to
$1.312 which was the exchange rate in effect on March 1, 2013. Mr. Högeboom’s
2014 annual base salary of €237,059 has been converted from Euros to United
States dollar using the exchange rate of €1 to $1.3751, which was the exchange
rate in effect on March 1, 2014.